[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 10-13805            ELEVENTH CIRCUIT
                                        Non-Argument Calendar         JANUARY 18, 2011
                                      ________________________           JOHN LEY
                                                                          CLERK
                            D.C. Docket No. 1:05-cr-00036-SPM-AK-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff-Appellee,

                                                versus

DARNELL EDWARD KEYE,

llllllllllllllllllllllllllllllllllllllll                         Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________

                                           (January 18, 2011)

Before WILSON, PRYOR and FAY, Circuit Judges.

PER CURIAM:

         Chet Kaufman, appointed counsel for Darnell Edward Keye, has filed a

motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.
California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit

of the appeal is correct. Because independent examination of the entire record

reveals no issues of arguable merit, we GRANT counsel’s motion to withdraw,

and AFFIRM the revocation of Keye’s supervised release and the sentence

imposed by the district court.




                                          2